Barnes, J.
(dissenting). The origin of sec. 1636;, Stats. (1911), was ch. 549, Laws of 1887. That act covered several distinct subjects. Sec. 1 of the law forbade overcrowding of employees in “any factory, workshop or other place of employment” Sec. 2 of the act related to two distinct subjects and read as follows:
“Every stationary vat, pan or other structure with molten metal or hot liquids shall be surrounded with proper safeguards for preventing accidents or injury to those employed at or near them. All belting, shafting, gearing, hoists, flywheels, elevators and drums of manufacturing establishments so located as to be dangerous to employees when engaged in their ordinary duties shall be securely guarded or fenced so as to be safe to persons employed in any such place of employment.”
Sec. 3 provided a penalty for noncompliance with the act. This law was carried into the Annotated Statutes of 1889 as sec. 1636/, and was revised and amended by the Statutes of 1898, where it appears as sec. 1636;.
In the revision of 1898 the first section was enlarged by defining the powers of the local boards of health. The second section was embodied in a single sentence. The provision respecting the guarding of receptacles for molten metals was not changed, while a material alteration was made in the one relating to the guarding of dangerous machinery. This alteration consisted of dropping the words “of manufacturing establishments” from the revision; so that while the original act provided for the guarding of shafting and gearing in manufacturing plants only, the law of 1898 required that all such machinery should be securely guarded wherever located. At least, such seems to me to be the plain meaning of the statute. It reads:
“The owner or manager of every place where persons are employed to perform labor shall surround every stationary vat . . . into which molten or hot liquids are poured or kept with proper safeguards . . . , and all belting, shafting, *364gearing, boists, fly-wheels, elevators and drums therein which are so located as to be dangerous to employees in the discharge of their duty shall be securely guarded or fenced.”
It will be observed that while the original act required .dangerous machinery to be guarded in manufacturing establishments only, the revision of 1898 required it to be guarded in "every place" where found.
It seems to me to be quite an exhibition of temerity or main strength to say that the words “manufacturing establishments” and the words “every place” are synonymous. We cannot impute to the legislature the purpose of changing the wording of the original act to mere wantonness, especially where the change is so radical in character. The purpose of the change was manifest and obvious. The idea of protecting employees from dangerous machinery developed gradually. During the eleven years that elapsed between the enactment of the two statutes it wa,s discovered that it was just as serious a matter to lose an arm or a leg in a gearing outside of a factory as inside it, and that it was just as easy to prevent the injury in the one place as in the other, and that the fact that the injury occurred outside of a factory instead of inside afforded little consolation to the injured party and no-compensation. It is obvious that the legislature awoke to the fact that justice demanded that all employees should be protected against dangerous machinery, and that there was no logical reason why pariahs should be made of one class of employers and pets of another.
As against manufacturers, sec. 1636/ has been pretty rigorously enforced. In doubtful cases the court has, I think, been inclined to lean in favor of the employee rather than the employer. I cannot consent to any narrow construction of it when we are called upon to determine what employers are subject to its terms and what are excluded. My own view is that the construction here adopted is both narrow and illogical. When we first have a statute requiring dangerous machinery to be guarded in a factory or workshop and it is *365subsequently amended so as to require suck machinery to be guarded in any place and making no special reference to factories, I cannot tbink that the two statutes mean the same thing.
The entire state is interested in reducing the number of our cripples to a minimum. Loss of earning power in the individual is a loss to the community at large. ' It is often a direct burden, because the unfortunate and his family, if he has one, must be supported at public expense. Then there is the less selfish, the broader and more humanitarian consideration, to wit, the prevention of pain, suffering, mortification, and loss of ability to earn a livelihood in the unfortunates who become maimed and disabled through preventable causes. There is no more reason why an employee around the cylinder of a threshing machine should not be protected, where con-cededly protection could easily be afforded, than an employee around a piece of machinery no more dangerous when located in a factory. The loss in case of injury is just as great, the moral duty on the part of the employer to safeguard the employee is just as great, and I think the legal duty under a fair construction of the statute is just as great. How can it be said that, where a man is employed to oil and grease a threshing machine and put on belts and look 'after the machinery therein, the machine, and the ground or floor on and around where it stands, is not a “place where persons a/re employed” ? The ratiocination by which the court reached the conclusion, as it necessarily did (in Herning v. Holt L. Co., ante, p. 101, 140 N. W. 1102), that a steam engine temporarily set up out in the woods to load -logs on cars, and the support on which it rested, was a “place” of employment while a threshing machine temporarily set up to thresh grain, and its immediate surroundings, is not, does not appeal to me. It savors of class distinction where none was intended, of throwing the protecting arms of the court around a numerous class of employers to which the legislature did not intend to extend immunity. In this connection I desire to *366refer to still another of our late decisions. Sec. 1636 — 81 provides that a person employing another in labor of any kind in the “erection, repairing, altering or painting of any house, building or structure” shall not furnish unsafe scaffolding, hoists, etc. Under this statute we held a city liable that was engaged in replacing water mains, because the employee was working on a “structure ” within the meaning of the statute. Kosidowski v. Milwaukee, 152 Wis. 223, 139 N. W. 189. So it is now judicially determined that a person working around a threshing machine is not working at a “place,” while a man engaged in lowering water pipes into a trench is working on a "structure.” In another case decided at the same time (Koepp v. Nat. E. & S. Co. 151 Wis. 302, 139 N. W. 179), it was held that where an employee was directed to build a scaffold and wash down the ceiling so that it could be painted, the plaintiff while washing the ceiling was employed in “painting,” within the meaning of that word as used in sec. 1636 — 81, although the employee was not a painter and there was nothing to show that it was intended that he should do any painting.
The opinion proceeds upon the theory that the word “place,” where used in the provision relating to guarding machinery, has the same meaning that the word has when used in the part of the statute which prevents overcrowding in “any factory, workshop or other place” where labor is performed, and that the words “other place” as there used mean a place like unto or akin to a factory or workship. In construing the kindred statute, sec. 1636 — 81, the precise contention which we have before us was made. It was claimed that the words “mechanical contrivances” in the phrase “scaffolding, hoists, stays, ladders or other mechanical contrivances” meant something akin to “scaffolding, hoists, stays oy ladders.” The claim was rejected. It was said, after discussing the purpose which the legislatux*e had in mind in passing the statute, “that the rule of ejusdem generis does *367not apply to restrict the meaning of any of the descriptive words in the law.” Continuing the court said:
“So the word ‘repairing5 stands by itself, in practical effect. It is not to he restricted by anything which precedes it or follows it. The same is true of the term ‘scaffolding5 and the words ‘mechanical contrivance.5 Each is to be given the broad comprehensive meaning necessary to accomplish the manifest purpose of the act. Both the work and the structure or contrivance may be as well inside a building as outside and the particular distance above the floor or ground is not material so long as the work and the contrivance answer fully to the calls of the law.” Koepp v. Nat. E. & S. Co. 151 Wis. 302, 320, 139 N. W. 179, 186.
So I reject the construction placed on the statute by the court, for two reasons. The provision of sec. 1636/ dealing with overcrowding in factories, workshops, and places of employment is separate and distinct from the one which requires the owner and manager of every place to securely guard dangerous machinery. The words “building or workshop” are not used in connection with the safeguarding of machinery and should not be read into this part of the statute. If they are in or are read in, then the rule of ejusdem generis should not be applied to the words “other place, where they follow the words “factory” and “workshop,” under the rule of the Koepp Case. Before concluding this branch of the discussion I desire to refer to the case of Hermann v. Port Blakely M. Co. 71 Fed. 853, 856, wherein it is held that the word “place,” as used in the rule that a master must provide a safe place for his servants in the performance of their duties, means "the premises where the work is being done.”
It is suggested that the final provision of sec. 1636/,, as it appears in the Statutes of 1898, in some way restricts the meaning of what precedes it. It reads as follows:
“Any person or corporation which shall neglect for'thirty days after the receipt of written notice from the state fac-*368torj inspector to provide a suitable place for the persons employed by bim to work in or wbo shall fail to make and maintain such safeguards as this section requires and as said inspector shall specify, shall forfeit not to exceed twenty-five dollars for each offense, and every day’s neglect or failure, after a conviction hereunder, shall constitute a separate offense.”
I do not conceive that this provision limits or restricts the meaning of the one which precedes it. It deals not with liability or even duty to employees, but provides a penalty for failure to do certain things. I observe no reason why the owners of threshing machines are not amenable to the notice provided for as well as other operators of dangerous machinery. If the power to inspect such a machine is not otherwise expressly provided for by statute, it is here conferred by plain implication. The power of factory inspectors is by no means confined to factories. It extends to elevators and fire-escapes in public or semi-public buildings and to many other things. Secs. 1021e to 1021A, Stats. (1898). They may order “bull-wheels, fly-wheels, tumbling-rods, elevator wells, stairways, shafting or dangerous machinery of any kind to be inclosed or otherwise guarded so as to protect workmen or others.” Sec. 10217h, Stats. (1898). Their duties in this regard are not confined to factories. Tumbling-rods are things which the writer has rarely heard of except in connection with the old horse-power threshing machine.
Sec. 1636; was amended and rewritten in 1911, but no change was made therein which affects the present case. Ch. 470, Laws of 1911.